DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/241,563, now US Patent no. 10,994,135, filed 7 January 2019, which is a continuation of US Application no. 15/542,553, now US Patent no. 10,213,602, filed 10 July 2017, which is a national stage entry under 35 USC 371 of PCT/IB2016/050104 filed 11 November 2016, which claims the benefit of domestic priority from US Provisional Application no. 62/102,606, filed 13 December 2015.

Information Disclosure Statement
The information disclosure statements filed 23 June 2021 and 19 April 2021 have been considered.

Response to Amendment
The preliminary amendment filed 19 April 2021 has been acknowledged.  Claims 22-25 are pending, wherein claims 22-25 are new.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bachinski et al. (US Publication no. 2014/0249601 – disclosed by Applicant).
	In regard to claims 22 and 24, Bachinski et al. describe a system and method for operating an electrotherapy system that includes a patch (electrotherapy system) with electrodes configured to be coupled to a patient user (para 24, 28, 68, and 77-95, figures 1A, 2A, and 2B) in wireless communication with a mobile device (e.g., mobile device is defined as a computing device 1200 and may comprise a personal communication device, cellular phone, or an internet communication device (para 68, 72, 93, and 121).  The mobile device of Bachinski et al. is configured to do provide several functions.  One function includes receiving stimulation parameters from a remote processing device of result of electrostimulation treatment from other subjects (para 144 and 153: computing device 1220 communicated with electrotherapy device to specify electrotherapy program to be provided to the user from stored programs and user input to determine stimulation parameters such as amplitude, pulse duration, pulse frequency, and shape; and para 145 and 173: in one embodiment, the stimulation program supplied to the patient may draw on information from a database populated with data from clinicians based on clinical knowledge, wherein the clinical knowledge is considered to refer to a clinician’s experience obtained treating other patients with stimulation and therefore necessarily comprise results from electrostimulation of a plurality of other subjects).  Another function is to receive user input (para 144, 153, and 173).  And the last function includes in response to the user input, while the patch is coupled to the subject to wirelessly communicate a control signal that causes the electrodes to apply stimulation to the subject using the received stimulation parameters as default stimulation parameters for the stimulation (para 144, 145, and 153).
	Additionally, the system and method of Bachinski et al. has application for migraine related stimulation (para 141 and 142), and in this circumstance would received stimulation parameters related to this targeted disorder.
	In regard to claims 23 and 25, the stimulation parameters transmitted by Bachinski et al. include parameters such as amplitude, pulse duration, pulse frequency, and shape (para 144 and 153).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2022